IN THE SUPREME COURT OF THE STATE OF NEVADA


                IN THE MATTER OF RESIGNATION                             No. 70183
                OF GARY A. HENGSTLER, BAR NO.
                9477.
                                                                                 FILE
                                                                                  MAY 0 9 2016
                                                                                 TA- E K. LINDEMAN
                                                                            BY   et,  ei the RT
                                                                                             `E
                                                                                   .11 DE rv - -tr



                          ORDER GRANTING PETITION FOR RESIGNATION
                               This is a joint petition by the State Bar of Nevada and
                attorney Gary A. Hengstler for his resignation from the Nevada bar.
                               SCR 98(5) provides that Nevada attorneys who are not
                actively practicing law in this state may resign from the state bar if
                certain conditions are met. The petition includes statements from state
                bar staff confirming that no disciplinary, fee dispute arbitration, or client
                security fund matters are pending against Hengstler; and that he is
                current on all membership fee payments and other financial commitments
                relating to his practice of law in this state. See SCR 98(5)(a)(1)-(2).
                               Bar counsel has recommended that the resignation be
                approved, and the Board of Governors has approved the application for
                resignation.     See SCR 98(5)(a)(2). Hengstler acknowledges that his
                resignation is irrevocable and that the state bar retains continuing
                jurisdiction with respect to matters involving a past member's conduct
                prior to resignation.     See SCR 98(5)(c)-(d). Finally, Hengstler has
                submitted an affidavit of compliance with SCR 115. See SCR 98(5)(e).




SUPREME COURT
       OF
    NEVADA


(0) PIO*    e                                                                        6- *132_
                                 The petition satisfies the requirements of SCR 98(5).
                     Accordingly, we approve attorney Gary A. Hengstler's resignation. SCR
                     98(5)(a)(2). The petition is hereby granted.
                                 It is so ORDERED.


                                                                                            C.J.
                                                               Parraguirre


                                                                                        ,    J.
                                                               Hardesty

                                                           <
                                                                                             J.
                                                               Douglas




                                                               Pickering



                     cc: Gary A. Hengstler
                          C. Stanley Hunterton, Bar Counsel, State Bar of Nevada
                          Kimberly K. Farmer, Executive Director, State Bar of Nevada
                          Perry Thompson, Admissions Officer, U.S. Supreme Court
SUPREME COURT
        OF
     NEVADA
                                                           2
(0) 1947A    peep,